
	
		111th CONGRESS
		1st Session
		S. 814
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the conveyance of a parcel
		  of land held by the Bureau of Prisons of the Department of Justice in Miami
		  Dade County, Florida, to facilitate the construction of a new educational
		  facility that includes a secure parking area for the Bureau of Prisons, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Miami
			 Dade College Land Conveyance Act.
		2.Conveyance of Bureau of Prisons land to
			 Miami Dade County, Florida
			(a)Conveyance requiredThe Attorney General shall convey, without
			 consideration, to Miami Dade College of Miami Dade County, Florida (in this
			 section referred to as the College), all right, title, and
			 interest of the United States in and to a parcel of land held by the Bureau of
			 Prisons of the Department of Justice in Miami Dade County, Florida, consisting
			 of a parking lot approximately 47,500 square feet and located at 35 NE 2
			 Street, for the purpose of permitting the College to use the parcel as a site
			 for a new educational building that includes a parking area, of which not less
			 than 118 secure parking spaces shall be designated for use by the Bureau of
			 Prisons of the Department of Justice.
			(b)Reversionary interestIf the Attorney General determines at any
			 time that the real property conveyed under subsection (a) is not being used in
			 accordance with the purpose of the conveyance specified in such subsection, all
			 right, title, and interest in and to the property shall revert, at the option
			 of the Attorney General, to the United States, and the United States shall have
			 the right of immediate entry onto the property. Any determination of the
			 Attorney General under this subsection shall be made on the record after an
			 opportunity for a hearing.
			(c)SurveyIf the Attorney General considers it
			 necessary, the Attorney General may have the exact acreage or square footage
			 and legal description of the land to be conveyed under subsection (a)
			 determined by a survey satisfactory to the Attorney General. The College shall
			 bear the cost of the survey.
			(d)ExemptionSection 102(2)(C) of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply to the
			 conveyance of land under subsection (a).
			
	
		
			Passed the Senate
			 June 19, 2009.
			
			Secretary
		
	
	
	
